department of the treasury employer_identification_number person to contact employee id number tel fax refer reply to ap fe ap4 in re application_for recognition of exemption - sec_501 form required to be filed tax years and subsequent years last day to file a petition with the united_states tax_court internal_revenue_service appeals_office marrows road suite newark de date war ai uil index certified mail dear this is a fin the internal revenue income_tax under section al adverse determination as to your exernpt status under sec_501 of e code it is determined that you do not qualify as exempt from federal c of the internal_revenue_code effective december our adverse determination was made for the following reason s based on the facts and information submitted you are not operated exclusively for exempt purposes as is required under sec_501 based on the facts and information submitted your purposes are contrary to a fundamental public policy contributions to your organization are not deductible under code sec_170 you are re quired to file federal_income_tax returns on the form indicated above f any taxes due will not be delayed in the processing of income_tax returns and assessment event that you file petition for declaratory_judgment under code se ction u decide to contest this determination under the declaratory_judgment provisions of a petition to the united_states tax_court the united_states court of claims fthe united_states for the district of columbia must be filed before the 91st was mailed to you contact the clerk of the if yo code section or the district_court ninety-first day after the date this determination appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to united_states tax_court second street nw washington d c we will notify the appropriate state officials of this action as required by code sec_6104 ou have any questions please contact the person whose name and telephone number if y are shown in the he ading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance 1s not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please see the contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses thank you for your cooperation sincerely charles fisher appeals team manager enclosures notice - helpful contacts for your deficiency_notice department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend a applicant organization b state located c nonprofit state code d founder’s name e date of incorporation f filing_date g beginning date referred to by the founder h ending date referred to by the founder contact person identification_number contact number fax number employer_identification_number uil index dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts article iii of the articles of incorporation states the purposes for which the corporation was on e the applicant organization a was incorporated pursuant to the b nonprofit corporation act under c organized are charitable working for law change to protect the rights of sexual active consenting kids and adults and to amend child sexual photography law to provide counseling to sexual active kids and adults and scientific studies educational artistic the applicant organization filed its form_1023 application on f the narrative description of activities in the attachment to part v of the form_1023 application states that the organization's activities are to executive scientific study and research into the pros and cons of decriminalizing natural consensual sexual behaviors between adults and underagers and decriminalizing what is defined as child pornography such research and studies will consist from secondary anaalysis a research method in which a researcher uses data collected by others also research and study will be recorded from oral visitation and observation of consenting participants also such studies and research will include trips of travel world-wide and will be executed by myself or by paid part-time employees or by volunteers such study and research will also look into the relationship of forced abstinence and why it produces hateraid and violense such findings or conclusive facts will be converted into educational material and will be distributed to the general_public and legislatures for tconsideration for use in law reforming repeals decriminalization or use in making new law bills secondary programs will promoot safe sex promoot friendship peace and love undiscriminally world-wide another program will advocate suicide preventions another program will use any surplues funds to provide food in life or death situations to the hungary world-wide another program provides mentoring to any aged person whom either asks for mentoring or whom feel is consenting to my mentoring and may better their need from it another program will advocate anti- illegal drugs overall a research and studies will show and tell the facts of how human-kind have naturally experimented in sexual behaviors with one-another and-other creatures or and material objects sense the beginning of time a will in the futurer host a show and tell room of artifacts displaying nudity sexual behaviors etc in statue or and in historic replicas staue and painting forms and in possible preserved cadaverous nude poses with educational material attachments evidence of today factually shows a sharp increase in adult and underagers hateraided and violense as result of bills being made into law or by the strenghentened old sexual behavior and pornography law reforms that fruited from the political haste from the 1980tys ronald reagan administration's appointed meese commission as a ouick-fix to remedy a small percentage of unconsenting human while those well intended laws remedied a small sexual behaviors that fruited a few victoms percentage of those sex abuse cases those laws went-on to perpetually to victimoze the general_public at the larger percentage and today yet no one to my knowledge realizes the harms these precieved to be ex post facto laws have done and continue to do to society at large and its justice system that is nagativally effecting the united_states reputation and creditability country-wide asa clairvoyant have the god and mother_natures gift of the future insight toa serious problem that could eventually harm the united_states beyond repair if left unintended in addition to a’s show room the organization has acquired books for its library and will publish its own educational books and artworks the show and tell room and library are open to the general_public and there will be no admission charges dis currently the sole officer and board member the founder and executive director of ais d the attachment to part v of the form_1023 application states that the qualifications of d are life- long bisexual identy creditable on former seasonal employment jobs held management owned operated myown profitable salage yard posisions from business with some ten part_time employees college diplomaed in graphic arts and theology and ordained minister am presentally continuing my college rducation as a full time student working to a degree in psychology and social science already oualified as a natural scientist by till my through a court of law of a felony of mis-using the incorporations funds for his her own unioue life-long study and research as an outgoing active bisexual who has been there done that with all the differing sexual identified sexed humans formarally a boy scout and little leage baseball player life-long b u s a citizen mentored adults and juvenile delinkouents for some 40ty years on-going today legally operated and founded a a disadvantaged organization because as a first time of lack of funds a nd because was inprisoned from felone on two counts of sex abuse its district_court documented on trial transcripts where the alleged two teenaged male victoms testified under oath they were not victoms and d did not harm them on the alleged two sexual behavior acts they consented to and they stated the hate-monger by putting his gun to their some pound deputy sheriff coercored them into perjury against d heads with death threats the prosecutor aggreed with the victoms testimoinie but denyed any wrong doing by the deputy sheriff officials fabricated those two criminal charges in retaliation for d former criminal whistle-blowings against that local sheriff his deputies and prosecutor also d had a pending civil suit filed in the u s district_court that was nearing its docketed jury trial date in and because all law enforcement preknew that sex offender crimes regardless december of of innocence or guilt is the easiest crime to obtain a conviction on is why the civil suit defendents retaliated with the sex charges unstood of fabricating a different type of crime the bylaws state in part under item that c no member will have the voting power to remove the executive director unless said director is found guilty in d in the event of death of the executive director all members shall be notified within days personal gain and members shall hold a special vote to elect a new executive director e the executive director is to have over ten years of scientific study research into human sexuality psychosexuality criminology mystics no college degrees are required but natural experiences are required said director shall be open minded to every form of human sexuall identities preferences and shall not discriminate to any adult or child and said director members included shall assist any non member or even member who may be in need of counseling or in need of any other form of assistence a sec_4 last resort to safe guard their life said members shall report them to the incorporations office immeditally so that the incorporation can consider assisting them in any way posible within the incorporations goal carrying-out programs f menbers shall not promoot but will not deny the fact of past present human history that humankind from youth on-through adulthood has in majority been sexual active whether be in promisious deventcy or experimentation sexual acts and menbers will proroot safe sex education and say no to illegal drugs uses until the event that they become legalized rmenbers will promoot feed the hungary sueicide prevention and any amended programs as the incorporation finds such a public need to add such programs that will benefit society at large no menber shall promoot any kind or form of laws of advocacy person or organization whos goals promoot of influence hateraid or and violence the bylaws further state in part that the executive director shall act as officer treasurer until at such a time a need arises to appoint officers and a treasurer of at a time when the corporation has funds on hand exceeding five million dollars and that the executive director officers directors treasure and all members shall at all times promoot educational nudist camps organizations family or single nudists and that in acts of harmless consensual sex that abstance is the safest way but that sexual experimentation is a natural act and safe-sex is a must members will also promoot that artistic use of human nudity young and old plues promoot all other of the incorporations programs memsioned so far in these by-laws at hand j di the appli file os life time study and researcher first time felon on two counts of sex abuse executive director d’s qualifications include management dis alsoa scientist and a ative alifies as a natural lance writer and artist the administr experience qu practicing free- the file also states that a is a disadvantaged organization because of lack of funds and because was imprisoned from g through h as a a copy of a newsletter published by the organization was submitted by things it indicated that b's attorney_general has falsely inprisoned wie asa pei tine hall a ee 22-years ongoing today for personal financial gain motives and the two counts of sex abuse charges were fa pricated for the purpose of deceiting the general_public and the appeals courts the newsletter further states that the organization was not founded for myown personal_use the fact my sexual conviction case is one case out of millions of other adults and juveniles saxuel m abuse criminal and civil cases that have occurred over the last 30ty some years accross the u it states plues a educational goal is aimed at every human being in the world and it is not anned solely at those who are or have been accused of convicted at sexual crimes the newsletter al natural scientist who has discovered scientific and other evidense facts that indicates that d wa sec_2 prove beyond doubt that there is a mandatory need to preserve human sexual experimentati - human kind regardless of age indifferences and that some governmental made sexual laws th prohibit such natural acts of consensual sexual behaviors are on a destructive course that is destroying societies best interests at large and such as bearing fruit of hate and violense human being against another human being later the newsletter indicates that a was ores i and is operating primarily not for influencing a change in the laws concerning sexual ex sarge children a was and is organized to execute natural scientific study research on me ro ea nae cons of human sexual behaviors and to convert the conclusive findings into educational matenis and advocacy and to make such available to the general_public at large worldwide in the addition information_letter sent to the applicant the comment on statements made in the court_of_appeals of b about the formation ofa asked to on his civil commitment as a sexually violent predator the founder had filed an appeal on f the court records noted the founder's formation of a corporation with a stated purpose of advocating for reform ane repeal of sex abuse laws them the founders recorded reply was yes do ' founder was asked i ne elieved that sex between children and adults could actually it was also recorded by the court that th organization’s founder fi st mene helpful to ization’ fe d be be y h the b court_of_appeals concluded that the district_court did evidence and affirmed the decision that d was a sexually ‘ici not ab its di i o n j sys in admitting the tax law sec_501 of the code exempts from federal_income_tax corporations organized and operated an a b in order to be exempt as is not exempt c - its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part exclusively for charitable educational and other purposes including the prevention of cruelty to children or animals provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which is carrying on propaganda of otherwise attempting to influence legislation us code title prohibits the sexual exploitation of a minor of the income_tax regulations states organization described in sec_501 an organization must be both organized and operated section if an organization fails to meet exclusively for one or more of the purposes specified in such section either the organizational or operational_test it sec_1_501_c_3_-1 b i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_4 -1 of the regulations states that an organization will be regarded as it engages primarily in activities operated exclusively’ for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_75_384 4975_2_cb_204 holds that an organization formed to promote world peace that planned and sponsored protest demonstrations at which members were urged to commit acts of civil disobedience did not qualify for sec_501 or exemption violation of constitutionally valid laws is inconsistent with exemption under ifrrc c asa matter of trust law one of the main sources of the general law of charity pla nned activities that violate laws are not in furtherance of a charitable purpose a_trust cannot be created for a purpose if the trust tends to induce the commission of crime or if the accomplishment of the purpose is otherwise against public policy where a policy is articulated in which is illegal the putpose is illegal a statute making certain conduct a criminal offense then it tends to encourage such conduct lv scott on trusts section 3d ed thus all charitable trusts and by implication all charitable organizations involves such criminal conduct or if regardless of their form are subject_to the requirement that their purpose may not be illegal or contrary to public policy revrul_71_447 1971_2_cb_230 restatement second of trusts moreover by conducting criminal activities an organization increases the burden of government and thus thwarts a well recognized charitable goal ie relief of section comment the burdens of government if its performance a_trust is illegal application of law sec_501 of the code exempts from federal_income_tax corporations organized and o exclusively for charitable educational and other purposes including the prevention of cruelty to i i erated children a was not formed for any charitable or educational purpose but was formed to sexually exploit children by promoting the repeal of child pornography and exploitation laws in addition the organization's primary a was formed for the purpose of working for law change activity is to ‘resea rch the pros and cons of decriminalizing sex between adults and minors and decriminalizing child pornography the research is to be converted into educational materials to be distributed to the general_public and legislatures for consideration for use in law reforming repe als decriminaliza tion or use in making new law bills the application form_1023 articulates the organization's primary activity and purpose is to in addition the policy decriminalize or change laws that prohibit the sexual exploitation of a minor working for law change concerning the rights of sexual active consenting kids and adults is stated in the purpose claus of the organizing documents therefore the purpose for which the organization is formed is contrary to public policy to protect the sexual exploitation of children the purpose claus in a’s organizing document does not meet the organizational_test c states that exempt purposes include the prevention of cruelty to children and that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation the bylaws provide d a lifetime position as executive director to ensure the furtherance of the organization's purpose and goals court documents report the founder’s views are in favor of sex between children and adults and that the formation of d’s corporation a is to work towards reform and repeal of sex abuse laws the court documents and decision to affirm the classification that d as a violent sexual predator supports the fact that d formed a to change laws that adversely affect the founder of a therefore the formation of a corporation to work towards reforming laws to legalize sexual abuse of minors is for the private benefit of the founder and not in furtherance of a charitable purposé- us code title prohibits the sexual exploitation of a minor the purpose and activities of the organization involve the purposeful sexual exploitations of minors like the organization in revrul_75_384 that did not qualify for c or c exemption this organization encourages individuals to violate the law irc applicants position the executive pirector founder for a stated in response to the additional information_letter that his corporation was no founded for my own personal_use gain the fact my sexual conviction case is one case out of millions of other adults and juveniles sexual abuse criminal and civil cases that have occurred over the last some years across the united_states plus a educational goal is aimed at every human being in the world and it is not aimed solely at those who are or have been accused of convicted at sexual crimes in reference to the comments made in the court_of_appeals d explained that a lot of the statements in that page civil appeal at hand are false propaganda that was written by the said official first time felon conspirators in conspiracy b's attorney_general had falsely imprisoned me as a for over years ongoing today for personal financial gain motives and the two counts of sex abuse charges were fa pricated for the purpose of deceiving the general_public and the appeals courts shortly after foun ded a the department of corrections in conspiracy with the attorney_general attempted to destroy a because it would give d to much credibility with the state and federal political authorities and might be able to publicly expose the corruptions within the b justice system along with ex post facto sexual laws do plan a future u s civil suit against the b attorney_general for bringing up a's name fabricating mistruths about a at my civil prosecution trials in support of the qualifications for exemption under sec_501 the applicant stated that a is an educational_organization and it’s in the prevention of cruelty to children and adults a’s educational advocacy is directed to society at large there is no direct influence to legislation the fact a is mandated py law to make it’s financial log books open to the general_public a is licensed to be an educational advocacy there is no way humanly possible to stop a legislature from reading a’s educational materials if she or he decides to take it on themselves to read or view it any educational statements from a can be defended with either scientific facts or from secondary facts from governmental public files or other expert’s files etc the applicant also stated that change in the laws concerning sexual exploitation of children a was and is organized to execute natural scientific study research on the pros and cons of human sexual behaviors and to convert the conclusive findings into educational materials and advocacy and to make such available to the general_public at lar ge worldwide a was organized and is operating primarily not for influencing a response to applicant's position the applicant's position that a is educational and not organized and operating for influencing a change in the laws does not agree with the stated purposes for which the organization was formed the purpose clause in the articles of incorporation says that the corporation was organized to work for law change to protect the rights of sexual active consenting kids and adults and to amend child sexual photography law the application states that the activities include the study and research into the pros and cons of decriminalizing what is defined as child pornography to decriminalize child pornography the organization’s activities would require working for law change as stated in a’s organizing documents the founder is the sole officer and the executive director provisions in the bylaws say that the executive director 's responsible in carrying out the corporation’s goals and the executive director position is for the life time of that individual the b court_of_appeals records referred to in the additional information requests show that the founder formed a with a stated purpose of advocating for reform and repeal of sex abuse laws the documented statements the founder stated that statistics discovered by a shows that sex between children and adults is beneficial to society the court affirmed d’s classification as a sexually violent predator the public court records provide further evidence that d's purpose for in forming a is to work for law changes that support d's criminal defense the founder's position that the b attorney_general and the department of corrections are in conspiracy to destroy a are only accusations and are not found to be factual statements in the courts conclusion leer children violent sexual predator the organization's primary activity and purpose is to decriminalize or change laws that prohibit the sexual exploitation of minors the founder sole officer and executive director of the organization d has been affirmed by the u s court system as a sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes including the prevention of cruelty to a was not formed for any charitable or educational purpose but was formed to sexually exploit children by promoting the repeal of child pornography and exploitation laws us code title prohibits the sexual exploitation of a minor the purpose and activities of the organization involve the purposeful sexual exploitations of minors accordingly a does not qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed py one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination lf your statement does not provide basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information the appeal process you must file all forms about representation in publication practice_before_the_irs and power_of_attorney and publications mentioned in this letter can be found at www irs gov forms and publications a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure if you do not file to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to if we if you do not intend to protest this determination you do not need to take any further action do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters a protest within days you will not be able to file it within the irs the please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati o h deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if you fax sincerely rob choi director exempt_organizations rulings agreements
